Title: To George Washington from William Tilghman, 15 June 1795
From: Tilghman, William
To: Washington, George


          
            Sir
            Chesnut Street [Philadelphia] June 15. 1795.
          
          I have just received from Mr George Chalmers, a bill of Exchange for sixty pounds sterling, in payment of the sum of one hundred pounds currency, which he received of Mr George on account of the Estate of Coll Colville. If you have no occasion for the bill, perhaps you would wish to have it sold—If so, be pleased to inform me, & I shall probably have an opportunity of disposing of it in the course of this day, as there is a vessel to sail to England to morrow—I will do myself the honor of waiting on you at any time to morrow which you may please to appoint, when I will be prepared to close this transaction, as far as relates to Mr Chalmers. I have the honor to be with very great respect yr most obt Serv.
          
            Wm Tilghman
          
        